DETAILED ACTION
Status of Application
This action is responsive to national stage application filed 07/16/2019.  With entry of the
concurrently filed preliminary amendment, claims 1-11 are currently pending and under examination
herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 07/16/2019 and 03/11/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Drawings
The drawings are objected to because where, as here, the drawings consist of a single drawing
view, the view must not be numbered and the abbreviation “FIG” must not appear.  See 37 CFR
1.84(u)(1).  A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the
Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as

replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate
changes made to the brief description of the several views of the drawings for consistency. Additional
replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing
sheet submitted after the filing date of an application must be labeled in the top margin as either
“Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by
the examiner, the applicant will be notified and informed of any required corrective action in the next
Office action.  The objection to the drawings will not be held in abeyance.

Objection – Specification
The disclosure is objected to because of the following informalities: 
(i) all references to “Figure 1” (see, e.g., page 6, line 18; page 7, line 4 and page 10, line 3) should be amended to refer to --the figure-- to engender consistency with the replacement drawing sheet required supra; and 
(ii) referring to page 10, final two lines, the phrase “please fill in … substance name” is superfluous and should be deleted.  
Appropriate correction of the specification is required. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim is incomplete, hence indefinite, for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the cooperative relationship between a “mixing region,” referred to only in the definitions for Formulae 2-3, and “a first and a second polymerization reactor” as recited in lines 3-4.  It is not clear how the mixing region structurally cooperates with the first and second reactors.  In particular, it is not clear whether a mixing region may permissibly be part of the first polymerization reactor (where ethylene monomer is newly introduced) or must be a physically distinct zone located between the first and second polymerization reactors.  
	Further as to Claim 1, the recitation “a temperature of a mixing region” (see lines 14-15) is ambiguous as to how the mixing region temperature is to be measured.  Especially where the temperature varies as a function of location within the mixing region, it is not clear from the antecedent disclosure which temperature value should be selected as a mixing region temperature, or whether an average value of the temperatures should instead be used to determine the polymerization conditions defined by said formulae.  Clarification at least by way of explanation is required.
	Claims 2-11 depend from claim 1 such that the reasoning used to reject the base claim above will be relied upon to reject the depend portions of said claims. 
Regarding Claim 10, the limiting significance of the phrase “which is applied to produce a polyethylene resin for a protective film of display” is unclear.  The claim is directed to a method for producing a polyethylene resin and it is not apparent whether said phrase is intended to imply 

Conclusion
	Claims 1-11, as best understood, are deemed free of the prior art. 
The following is a statement of reasons for the indication of allowable subject matter:  
The indication of allowable subject matter is based primarily on the limitations to supplying an initiator comprising oxygen gas and an organic peroxide to a first and a second polymerization reactor and conducting radical polymerization under polymerization conditions defined by Formulas 1 to 3 as set forth in present claim 1.  Of the references currently of record, Conrad et al (US 2008/0125553 A1) is considered representative of the closest prior art.  This is because Conrad et al teach a high-pressure process for production of polyethylene resins in a combination of an autoclave reactor comprising at least two reaction zones and a tubular reactor comprising at least one reaction zone (para [0065]). The temperature in the two autoclave reaction zones is between 160 and 200oC, while the inlet temperature of the monomer feed streams for both reaction zones is between 0 and 110oC; further, a maximum temperature in the tubular reactor is controlled at a value of between 160 and 320oC, while the initiation temperature is between 120 and 190oC.  However, Conrad et al fail to teach use of an initiator mixture comprising oxygen gas and an organic peroxide in a process according to present claim 1.  Furthermore, Conrad et al is silent as to supplying ethylene monomers to the first and second reactor to provide a ratio S/R as defined by Formula 1 in present claim 1.  Accordingly, Conrad et al fail to teach or adequately suggest the present invention. 


Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-18-21